EXHIBIT 10.1

AMENDMENT NO. 1 TO UNDERTAKING AGREEMENT

This Amendment No. 1 to the Undertaking Agreement (the “Agreement”) dated as of
February 20, 2007, between SGS International, Inc., a Delaware corporation (the
“Company”), and Marriott W. Winchester, Jr., the Senior Vice President of Sales
and Marketing for the Company, is entered into as of January 2, 2008.

A. Section 1 of the Agreement is hereby amended to read in its entirety as
follows:

1. Subject to the terms and conditions of this Agreement, the Company agrees to
advance to the Executive legal fees and expenses as are actually and reasonably
incurred by the Executive in the Litigation (the “Expenses”). The Company and
the Executive agree that, unless specifically approved in a resolution adopted
by a majority of disinterested directors of the Company, the Company shall not
be required to advance, in the aggregate, more than $150,000.00 in Expenses
under this Agreement.

B. Except as amended hereby, the Agreement shall remain in full force and effect
in accordance with its terms.

IN WITNESS WHEREOF, the parties have executed this Agreement as of January 2,
2008.

 

SGS INTERNATIONAL, INC. By:   /s/ Benjamin F. Harmon, IV   Benjamin F. Harmon,
IV   Vice President, General Counsel and Secretary By:   /s/ Marriott W.
Winchester, Jr.   Marriott W. Winchester, Jr.